Citation Nr: 0510337	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  94-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from May 1964 to May 
1967, with service in Vietnam from November 1965 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that denied 
service connection for post-traumatic stress disorder (PTSD).

Appellant testified in a hearing before the undersigned 
Member of the Board in a Travel Board hearing in May 1996.  A 
transcript of that testimony has been associated with the 
file.

The Board issued a decision in January 2004 that denied 
service connection for PTSD, based on a determination that 
the evidence of record did not support a diagnosis of PTSD.  
Appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a September 2004 
order, the Court granted a joint motion to vacate the Board's 
decision and remand the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the development actions 
directed by the Court.  VA will notify appellant if further 
action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appeal was issued prior to 
enactment of the VCAA, but the appeal was pending when the 
VCAA was enacted.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004).  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  The duty to assist 
includes providing medical examination or obtaining medical 
opinion when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

In September 2004, the Court remanded the case for further 
development under the VCAA.  First, the Court noted that 
there is conflicting medical evidence in the file regarding 
appellant's psychiatric condition, and found that VA has a 
duty to determine whether appellant has an acquired 
psychiatric disorder or disorders, however diagnosed, that 
is/are traceable to his military service; in essence, this is 
a new claim that must be developed and adjudicated.  Second, 
in regard to the specific claim for PTSD, the Court found 
that VA had erred by not making a formal determination as to 
whether appellant experienced combat.  Finally, the Court 
stated that VA had failed to explain how development of the 
case to date had satisfied the enhanced duty to notify under 
the VCAA.

The Board notes, in remanding the case per the Court's 
instructions, that RO has already taken great effort to 
identify and verify any and all service-related PTSD 
stressors.  However, given that the Court has expanded the 
issues involved in this case, and given that the VCAA now 
includes the "give us all you've got" requirement discussed 
above, additional notification action is necessary at this 
point.  
 
The Court also determined that psychiatric examination and/or 
a clarifying medical opinion is necessary to determine 
whether any acquired psychiatric disorder(s), however 
diagnosed, is (are) traceable to military service.  Given 
that the Court has expanded the case, any reexamination or 
opinion should not occur until RO has first had the 
opportunity to perform the development actions required by 
the Court (new VCAA notice to appellant, additional 
development as appropriate, and specific determination of 
combat).  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
acquired psychiatric condition(s), as 
well as evidence supporting his 
contention that he participated in 
combat.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  After appropriate development 
action, RO should determine whether 
appellant engaged in combat.  See 
38 U.S.C.A. § 1154(b) (West 2002) and 
Zarycki v. Brown, 6 Vet. App. 91 
(1993).  RO should also make an 
adjudicative decision regarding which, 
if any, of appellant's claimed service-
related PTSD stressors are verified.  
In making this determination, RO should 
consider the precedents of Suozzi v. 
Brown, 10 Vet. App. 307 (1997) and 
Pentecost v. Principi, 16 Vet. App. 
124, 128-29 (2002).   These 
determinations must be made available 
to the examiner(s) for review at the 
time of any subsequent VA medical or 
psychiatric examination pertaining to 
this appeal. 

3.  Thereafter, appellant should be 
scheduled for psychiatric examination 
at a VA Medical Center.  The examiner 
should thoroughly review the C-file in 
conjunction with the examination.  The 
examiner should provide specific 
diagnosis (diagnoses) for appellant's 
current acquired psychiatric 
disorder(s).  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
current acquired psychiatric disorder 
was incurred in or aggravated by 
military service, and should detail the 
reasons underlying such opinion.  In 
specific regard to diagnosis of PTSD, 
the examiner should consider only those 
service-related stressors that RO 
verified, and should consider combat as 
a stressor only if RO has verified that 
appellant engaged in combat.  If the 
examiner cannot provide an opinion 
without resorting to speculation, the 
examiner should so state.  

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for an acquired psychiatric 
disability, to include PTSD.        

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


